Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Ferrell on 7/20/22.

The application has been amended as follows: 

Please amend page 1 of the specification as follows:
This application is a divisional application based on copending United States Patent Application No. 15/405,397 filed January 13, 2017, now 10,954,634. United States Patent Application No. 15/405,397,  now 1,0954,634, is based on United States Provisional Application No. 62/280,161, filed January 19, 2016, entitled Nanofibrillated…

Please amend the claims as follows:
Claim 1. In (g), add “ply-bonding agent or the adhesive” between “(i) the viscosity of the” and “composition”.
Also in (g), add “ply-bonding agent or the adhesive” between “(ii) the surface tension of the” and “composition”. 
	In the bottom 2 lines of claim 1, add “the” between “or” and “adhesive”. 
In the last line of claim 1,  add “composition” between “adhesive” and “contains”. 
Claim 6. Add “ply-bonding agent or the adhesive” between “the” and “composition”. 
Claim 10, replace “aqueous” with “agent or the”. 
Claim 11, add “the agent or” between “wherein” and “the composition”. 
Replace “aqueous” with “agent or the”. 
Claim 12. Delete “agent or the” in the last line of (c ).  
Claim 15. Replace “composition” with “adhesive” throughout (iii). 
Claim 17. Add “composition” between “adhesive” and “contains” in the last line of claim 17. 
Regarding claim 18, replace the semicolon with a period. 
Regarding claim 21, move “said agent or composition consisting essentially of: (e ) water; (f) nanofibrillated cellulose; and (g) xanthan gum” after step c and before step d. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Luu and Combs are regarded as the closest prior art of record. 
Combs teaches the composition may include water in no more than about 1% by weight of the composition. 
Combs, paragraph 60 of the PGPUB, teaches an adhesive described herein may be substantially water-free. As used herein, the term “water-free” refers to a composition having no more water than is naturally present at Standard temperature and pressure with 100% relative humidity. As used herein, the term “substantially water-free” refers to a composition having no more than about 1% by weight of water above the concentration of water that is naturally present at standard temperature and pressure with 100% relative humidity.
Combs teaches away from the composition containing 90 wt% or more water as claimed in claims 1, 12 and 17. 
There it no motivation in Combs or the combination of Luu and Combs to increase the amount of water in the composition to 90 wt% or more based on the composition as claimed in claims 1, 12 and 17. 
Further, Combs teaches a composition comprising water, nanofibrillated cellulose, gums along with other components. 
Combs does not teach the composition consisting essentially of water, nanofibrillated cellulose and xanthan gum as claimed in claim 21. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEFANIE J COHEN/           Examiner, Art Unit 1732                                                                                                                                                                                             	7/20/22